Title: John Adams to Abigail Adams Smith, 29 October 1792
From: Adams, John
To: Smith, Abigail Adams


My Dear Daughter:
Quincy, October 29, 1792.
I received with great pleasure your kind letter from Dover, and rejoiced in your safe arrival in England; but I have not been able to write you until now. When I was at the bar, I had commonly clerks who took off from me much of the manual labour of writing. While I was abroad I had commonly Secretaries to assist me. But now, when my hand shakes and my eyes fail, I have no one even to copy a letter, so that I am obliged to lay aside all pretensions of answering letters. My inclination has been strong to write to you and Col. Smith long ago, but ability has been wanting.
You are in Europe at a critical moment, more proper perhaps to make useful observations and reflections than any other which has occurred for centuries; but the scenes about you—at a distance, are terrible; and those which are near you, must be infested with a party spirit very anxious and very unsociable. You will soon wish yourself at home. We, indeed, have our parties and our sophistry, and our rivalries, but they proceed not to violence. The elections are going on in New-England with a spirit of sobriety and moderation, which will do us honour; and, I have not heard of any thing more intemperate than might be expected, in the southward or middle states.
For myself, I have made up my mind, and am more anxious to get out of public life than to continue in. I can say, with infinitely more sincerity than Cæsar, that I have lived enough to glory, however feeble the glimmer may be. I am not disposed to say with him, that I have lived enough to life, for I should like to live to see the end of the revolutions in Europe, and that will not be these hundred years. My kind regards to Col. Smith and my dear boys, and to all friends.
Your mamma, I suppose, has told you all the news among our acquaintance, and it will be no pleasure to you to hear me repeat it. One thing she has forgotten: Capt. Beale of Squantam has set up, between me and my brother, a new house, the largest and handsomest ever built in their neighbourhood.
What says my friend Brand Hollis to the French democrats now? Does his admiration of Mr. Paine continue or diminish? If my friend really loves king-killing, he is like to be satiated. I own I do not. My faith is immovable, that after ever so many trials, the nations of Europe will find, that equal laws, and natural rights and essential liberties can never be preserved among them without such an unity of the executive power.
I am, my dear child, / With much affection, / Yours,
John Adams.
